Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 11, and 17 objected to because of the following informalities: each of these claims end with a space before the period which should be removed to be properly formatted. 
Claims 8 and 18 both recite “vehicle a simultaneous” which should read “vehicle using a simultaneous” (emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giering et al. (US 20170371329) in view of Whittaker et al. (US 20080059015).
In regards to claim 1, Giering teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to cause the processor to: (Fig 1, [0028] perception processor 102 is processing system including memory with instructions.)
determine a perception zone of interest, via a trained perception model, based on at least one of a vehicle parameter or planning data; ([0029], [0030] patches of interest within region of interest may be determined from analysis of sensor data by convolutional neural network. Either the regions of interest of the patches of interest may be interpreted as perception zones of interest. [0053] training data includes video and labeled LiDAR data with occlusion edges, where occlusion edges are used for path planning, navigation and simultaneous localization and mapping.)
Giering also teaches patches of interest within region of interest may be determined from analysis of sensor data by convolutional neural network ([0029], [0030]). Either the regions of interest of the patches of interest may be interpreted as perception zones of interest and are a subset of sensor data corresponding to a perception zone of interest.
Giering does not teach: 
determine a perception zone of interest, via a trained perception model, based on at least one of a vehicle parameter or planning data, wherein the vehicle parameter comprises at least one of a vehicle direction or a vehicle speed and the planning data comprises a route and trajectory to be traversed by the vehicle;
determine a vehicle route and trajectory based on a subset of sensor data, wherein the subset of sensor data corresponds to the perception zone of interest; and 
operate the vehicle to traverse the vehicle route and trajectory .
However, Whittaker teaches the output of sensors are fused into a fusion map that allows the system to make determinations about paths rapidly and navigate by interpreting the path and speed of the vehicle in combination with sensor data ([0060]). This provides a vehicle parameter of speed and planning data of a path which is part of a route. A trajectory of the vehicle may have an error and analysis may be done when path planning to improve the trajectory determination of the vehicle ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Giering, by incorporating the teachings of Whittaker, such that parameters of vehicle speed, path, and route are used to further determine the region of interest of Giering, and the vehicle is operated to travel along a vehicle route and trajectory based on sensor data corresponding to the region of interest or patch of interest of Giering. 
The motivation to do so is that, as acknowledged by Whittaker, this allows for improved safety of navigation ([0060]). 

In regards to claim 2, Giering, as modified by Whittaker teaches the system of claim 1, wherein the trained perception model comprises a deep neural network. ([0030] trains model using deep convolutional neural network.)

In regards to claim 3, Giering, as modified by Whittaker, teaches the system of claim 2, wherein the trained perception model comprises cost- aware cascaded classifiers. ([0046] parameters optimized using cost function over training set.)

In regards to claim 4, Giering, as modified by Whittaker, teaches the system of claim 2, wherein the processor is further programmed to: update one or more weights of the deep neural network based on the perception zone of interest. ([0046] weights are set based on training pattern and inputs. As the parameters are optimized, the weights thereby are updated.)

In regards to claim 5, Whittaker teaches weighting sensor data based on the confidence associated with the sensor data relative to other sensor data ([0039], [0040]) and weighting sensor data based on the number of points from that sensor within a cell on a map ([0051]). As such, when the subset of sensor data is of relatively higher confidence and/or there are relatively more points from that sensor within the cell, compared with other cells, the subset of data is weighted higher. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Giering, as already modified by Whittaker, by further incorporating the teachings of Whittaker, such that sensor data within either the region or interest or the patch of interest may be assigned a higher weight when the sensor data of that region is either more confident, more numerous, or both. 
The motivation to do so is the same as acknowledged by Whittaker for claim 1 above. 

In regards to claim 6, Whittaker teaches weighting sensor data based on the confidence associated with the sensor data relative to other sensor data ([0039], [0040]) and weighting sensor data based on the number of points from that sensor within a cell on a map ([0051]). As such, when the subset of sensor data is of relatively lower confidence and/or there are relatively fewer points from that sensor within the cell, compared with other cells, the subset of data is weighted lower. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Giering, as already modified by Whittaker, by further incorporating the teachings of Whittaker, such that sensor data within either the region or interest or the patch of interest may be assigned a lower weight when the sensor data of that region is either less confident, less numerous, or both. 
The motivation to do so is the same as acknowledged by Whittaker for claim 1 above.

In regards to claim 7, Giering, as modified by Whittaker, teaches the system of claim 1, wherein the processor is further programmed to: 
receive the subset of sensor data from one or more sensors; ([0029], [0030] patches of interest within region of interest may be determined from analysis of sensor data by convolutional neural network. Either the regions of interest of the patches of interest may be interpreted as perception zones of interest.)
Giering also teaches edge detection is useful for navigation, path planning, and localization ([0054])
	Whittaker teaches assessing position on a route and path based on GPS information ([0038]). Sensor data is combined with path, route, and speed data to generate new routes ([0060]). Based on the most recent sensor data, costs are regenerated and optimal path search performed using the vehicle location and sensor data ([0075]). The perception data are combined into a world model where the vehicle is located within the world model ([0039]). This provides for exact determination of the vehicle location. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Giering, as already modified by Whittaker, by further incorporating the teachings of Whittaker, such that the subset of sensor data is used to construct a world model and locate the vehicle in combination with GPS data, route, path, and speed information, and an adjusted or new route and path may be determined based on this information which the vehicle may follow.
	The motivation to do so is the same as acknowledged by Whittaker in regards to claim 1 above. 

In regards to claim 8, Giering, as modified by Whittaker, teaches the system of claim 7, wherein the processor is further programmed to: determine the location of the vehicle a simultaneous location and mapping (SLAM) technique. ([0054] trained for purposes of simultaneous localization and mapping.)

In regards to claim 9, Whittaker teaches identifying objects and planning a path to avoid them ([0024]). Scanning systems are used to evaluate the environment of the vehicle, including obstacles ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Giering, as already modified by Whittaker, by further incorporating the teachings of Whittaker, such that objects are identified in the regions of interest or patches of interest of Giering, and the route is altered based on the presence of obstacles. 
The motivation to do so is the same as acknowledged by Whittaker in regards to claim 1 above. 

In regards to claim 10, Giering, as modified by Whittaker, teaches the system of claim 9, wherein the processor is further programmed to apply at least one of an image filtering technique, an object recognition technique, a pattern recognition technique, a semantic segmentation technique, a lane detection technique, an obstacle detection technique, or an image segmentation technique to the subset of sensor data to detect one or more objects. ([0054], [0055] data may be applied to perform object recognition, feature selection, and the like. [0056] when data is merged, information in the data, including edges, is labeled.)

In regards to claim 11, Giering teaches a method comprising: (Figs 2 and 5-8 show system diagrams performing methods.)
determining a perception zone of interest, via a trained perception model, based on at least one of a vehicle parameter or planning data; ([0029], [0030] patches of interest within region of interest may be determined from analysis of sensor data by convolutional neural network. Either the regions of interest of the patches of interest may be interpreted as perception zones of interest. [0053] training data includes video and labeled LiDAR data with occlusion edges, where occlusion edges are used for path planning, navigation and simultaneous localization and mapping.)
Giering also teaches patches of interest within region of interest may be determined from analysis of sensor data by convolutional neural network ([0029], [0030]). Either the regions of interest of the patches of interest may be interpreted as perception zones of interest and are a subset of sensor data corresponding to a perception zone of interest.
Giering does not teach: 
determining a perception zone of interest, via a trained perception model, based on at least one of a vehicle parameter or planning data, wherein the vehicle parameter comprises at least one of a vehicle direction or a vehicle speed and the planning data comprises a route and trajectory to be traversed by the vehicle;
determining a vehicle route and trajectory based on a subset of sensor data, wherein the subset of sensor data corresponds to the perception zone of interest; and 
operating the vehicle to traverse the vehicle route and trajectory .
However, Whittaker teaches the output of sensors are fused into a fusion map that allows the system to make determinations about paths rapidly and navigate by interpreting the path and speed of the vehicle in combination with sensor data ([0060]). This provides a vehicle parameter of speed and planning data of a path which is part of a route. A trajectory of the vehicle may have an error and analysis may be done when path planning to improve the trajectory determination of the vehicle ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Giering, by incorporating the teachings of Whittaker, such that parameters of vehicle speed, path, and route are used to further determine the region of interest of Giering, and the vehicle is operated to travel along a vehicle route and trajectory based on sensor data corresponding to the region of interest or patch of interest of Giering. 
The motivation to do so is that, as acknowledged by Whittaker, this allows for improved safety of navigation ([0060]).

In regards to claim 12, Giering, as modified by Whittaker, teaches the method of claim 11. 
Claim 12 recites a method having substantially the same features of claim 2 above, therefore claim 12 is rejected for the same reasons as claim 2.

In regards to claim 13, Giering, as modified by Whittaker, teaches the method of claim 12.
Claim 13 recites a method having substantially the same features of claim 3 above, therefore claim 13 is rejected for the same reasons as claim 3.

In regards to claim 14, Giering, as modified by Whittaker, teaches the method of claim 12.
Claim 14 recites a method having substantially the same features of claim 4 above, therefore claim 14 is rejected for the same reasons as claim 4.

In regards to claim 15, Giering, as modified by Whittaker, teaches the method of claim 14.
Claim 15 recites a method having substantially the same features of claim 5 above, therefore claim 15 is rejected for the same reasons as claim 5.

In regards to claim 16, Giering, as modified by Whittaker, teaches the method of claim 14.
Claim 16 recites a method having substantially the same features of claim 6 above, therefore claim 16 is rejected for the same reasons as claim 6.

In regards to claim 17, Giering, as modified by Whittaker, teaches the method of claim 11.
Claim 17 recites a method having substantially the same features of claim 7 above, therefore claim 17 is rejected for the same reasons as claim 7.

In regards to claim 18, Giering, as modified by Whittaker, teaches the method of claim 17.
Claim 18 recites a method having substantially the same features of claim 8 above, therefore claim 18 is rejected for the same reasons as claim 8.

In regards to claim 19, Giering, as modified by Whittaker, teaches the method of claim 11.
Claim 19 recites a method having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

In regards to claim 20, Giering, as modified by Whittaker, teaches the method of claim 19.
Claim 20 recites a method having substantially the same features of claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuster et al. (US 20070198222) teaches weighting sensor data. 
Agrawal (US 11070721) teaches a vehicle perception system and method that analyzes sensor data to determine a region of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661